Citation Nr: 1745909	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's son, and the Veteran's daughter-in-law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1943 to December 1945.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge in an August 2016 videoconference hearing.  The Veteran also presented testimony with his son and daughter in law in a January 2016 decision review officer (DRO) hearing.  Transcripts of both hearings have been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hearing loss did not manifest during service, within one year of separation from service, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January 2011, April 2011, and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his bilateral hearing loss.

The Veteran was afforded VA examinations in April 2011, June 2013, and February 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

The Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the December 2016 remand directed the RO to obtain outstanding VA treatment records and to provide an examination for the Veteran's bilateral hearing loss.  In addition, the remand directed the RO to attempt to obtain outstanding private treatment records.  Updated VA treatment records were associated with the electronic record in January 2017.  The Veteran presented for an examination in February 2017.  In addition, the Veteran was provided authorizations and releases in December 2016. Thus, there has been compliance with the prior remand.

Finally, the Veteran testified at a Board hearing. A hearing officer or VLJ has two duties under § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Bryant, 23 Vet. App. at 496. Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant, 23 Vet. App. at 496-97.  At the hearing, the appellant had an opportunity to provide testimony in support of the claim. Afterwards, the claim was remanded to fix a deficiency in the information available by obtaining a medical opinion and by attempting to obtain relevant treatment records.  There is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Bryant, 23 Vet. App. at 496-97.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Bilateral hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing for VA purposes is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

First, the Board finds that the Veteran has a current hearing loss disability for VA purposes.  An April 2011 VA examination noted multiple auditory thresholds in any of the frequencies were 40 decibels or greater.  38 C.F.R. § 3.385.  Second, the Board finds that there is noise exposure during service.  The Veteran provided competent and credible testimony of noise exposure as a gunner's mate in the United States Navy in his lay statements and testimony.  The Veteran's personnel record indicates he was a Gunner's Mate, Second Class; thus, the Board accords these statements probative weight because they are consistent with the places, types and circumstances of the Veteran's service as shown by his service record. 38 U.S.C.A. § 1154(a) (2016).  Accordingly, the issue for resolution in this case is whether the Veteran's current hearing loss is related to noise exposure during active service.

By way of history, the Veteran's service treatment records do not show bilateral hearing loss for VA purposes as there is no audiological data.  The Veteran did undergo whispered voice testing on entry examination in June 1943 and at separation in December 1945.  These tests did not yield findings showing hearing loss or audiometric data.  

Post-service, the earliest audiological data of record is from audiograms conducted in March 1951 and February 1952.  As interpreted by VA examiners in April 2011, July 2013, and February 2017, the audiograms show hearing within normal limits.  

A July 2013 VA examination was conducted.  The examiner conducted an examination and reviewed the claims file, after which he diagnosed bilateral hearing loss.  The examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner cited to the normal hearing tests both entering and exiting his service and audiometric testing conducted in February 1952, more than six years after the Veteran's military service, which did not show hearing loss.  Instead, opined the examiner, the Veteran's bilateral hearing loss was more likely a result of civilian occupational noise exposure, wherein the Veteran worked in a noisy environment for almost 40 years as a mechanical engineer, and his recreational firearm for hunting.  The examination findings and opinion echo the same findings in an April 2011 VA examination for bilateral hearing loss.  

At the July 2015 DRO hearing, the Veteran testified that he was exposed to acoustic trauma during his military service while serving as a mount captain of a five inch gun.  His son testified that he remembered as a child that his father, the Veteran, had difficulty hearing people, TV, and loud noises.  

At his August 2016 Board hearing, the Veteran testified that he had used hearing aids for his bilateral hearing loss for approximately 10 years.  He attributed the hearing loss to exposure to acoustic trauma from working near a five inch gun during military service.  Regarding his post-service civilian occupation, the Veteran testified that he mostly worked in an office setting with no significant noise exposure.  The Veteran's son further testified that he could recall his father having hearing difficulties for a long time.

The Veteran presented for a VA hearing loss examination in February 2017.  Again, bilateral hearing loss for VA purposes was shown, and the Veteran's exposure to acoustic trauma during service was conceded.  The examiner opined that hearing loss was not related to service.  First, the examiner concluded that there was no evidence of a permanent positive threshold shift in either ear during service.  The examiner noted that the Veteran did not have any diagnostic audiometric testing performed while in service.  Rather, he underwent a Whispered Voice Test at the time of enlistment and at separation.  These tests are only for screening and do not provide insightful estimates of hearing thresholds.  However, the examiner did note that the Veteran's claims folder included post-service audiograms from March 1951 and February 1952.  These audiograms showed normal hearing sensitivity bilaterally with no identified vestibular deficits.  Thus, there was evidence that hearing sensitivity was within normal limits bilaterally over the course of the Veteran's service despite no diagnostic audiological testing having been performed at the time of separation.  

The examiner then addressed the Veteran and his son's August 2016 testimony that the Veteran had experienced hearing difficulties for a long time and the Veteran's August 2016 testimony that he did not undergo significant noise exposure during his civilian occupational history.  First, the examiner noted that the objective evidence showed that hearing sensitivity was within normal limits bilaterally within five to six years of separation.  This fact does not invalidate the Veteran's statements that he had suffered from hearing loss for a lengthy period of time.  It just shows that hearing loss was not present until some point after five to six years following the Veteran's separation from service.  Second, the examiner noted that his opinion did not attempt to invalidate the Veteran's report of quiet occupational environment post-service.  Further, her opinion did not attempt to identify the source of the Veteran's current hearing loss, as there are a variety of factors that can cause and contribute to hearing loss that are unrelated to noise.  The examiner noted that the July 2013 opinion reflected speculation as to the origin of the Veteran's hearing loss.  The examiner noted that she was not providing speculation as to the origin of the Veteran's hearing loss, but, rather, she was stating that the evidence of normal hearing within five to six years of separation shows that hearing loss was less likely than not the result of military noise exposure.  

The Board finds that service connection for hearing loss is not warranted.  First, there is current hearing loss.  Second, there is in-service noise exposure.  See 38 C.F.R. § 3.303 (a); Holton, 557 F.3d at 1366.  Third, however, the most probative evidence of record demonstrates that bilateral hearing loss is not related to service.  Initially it was not "noted" during service.  There are no other reports of symptoms or treatment that constitute manifestations sufficient to identify the disease entity and to establish chronicity.  See 38 C.F.R. § 3.303 (b).  Finally, there was no hearing loss diagnosis within one year. See 38 C.F.R. §§ 3.307, 3.309.  Service connection under these provisions is not warranted.

Additionally, the other evidence indicates that hearing loss is not related to active service.  Most significantly, audiological data was normal more than six years following the Veteran's separation from service. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

Additionally, the Board finds the VA examiner's February 20117 opinion particularly probative.  The examiner considered all relevant evidence, including lay statements, and was fully apprised of the Veteran's military and post-military noise exposure, to include statements from the Veteran and his relatives regarding his history of hearing loss and acoustic trauma sustained during military service.  The examiner's opinion was based upon a thorough review of the claims folder, to include the in-service and post-service audiological data, and contained sufficient explanation in support of the opinion.  Ultimately, the examiner's medical opinion outweighs the Veteran's lay assertions of a nexus. 

Therefore, bilateral hearing loss has not been shown to be related to the Veteran's in-service noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss is not warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


